Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. No. 2014/0277056 to Poore et al. in view of U.S. Patent No. 7,063,693 to Guenst. 
As to Claim 1, Poore discloses a method [0019]. The method comprises engaging the pericardium (140) of a patient with first and second arms (132) of a tissue engagement device (100), tensioning a portion of the pericardium [0052, 0059] while the first and second arms (132) continue to engage the pericardium (Fig. 3), and after the tensioning, advancing an access device (116, [0049]) through the tensioned portion of the pericardium [0054, 0060] to introduce the access device into the pericardial space of the patient [0048, 0055, 0061]. 
As to Claim 2, Poore discloses a method [0019]. The method comprises engaging the pericardium of a patient at two engagement positions (132) of the pericardium [0052, 0059-0060], and advancing an access device (116, [0049]) through the tensioned portion of the pericardium (Fig. 3, [0054]) to introduce the access device into the pericardial space of the patient [0048, 0055, 0061].
As to Claims 1 and 2, Poore discloses the claimed invention except for separating at least a portion of each of the first and second arms from each other while the first and second arms continue to engage the pericardium, and moving the two engagement positions of the pericardium away from each other to tension a portion of the pericardium.
Guenst discloses a method (Col. 4, Lines 64-67 – Col. 5, Lines 1-9, Col. 6, Lines 33-41) including separating at least a portion of each of the first and second arms (32 and 34) from each other while the first and second arms continue to engage the pericardium (106, Fig. 8, Col. 10, Lines 35-43, Col. 11, Lines 18-32), and moving the two engagement positions (at 32 and 34) of the pericardium (106) away from each other to tension a portion of the pericardium (Fig. 8, Col. 10, Lines 35-43, Col. 11, Lines 18-32) in order to provide secure tensioning of the pericardium while allowing advancement of an access device therethrough (Col. 10, Lines 35-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method of Poore with the arm modification of Guenst in order to provide secure tensioning of the pericardium while allowing advancement of an access device therethrough.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775